 1 Martha G. Bronitsky, SBN 127583
   Chapter 13 Standing Trustee
 2 Nima Ghazvini, SBN 254758, Staff Attorney
   PO Box 5004
 3 Hayward,CA 94540
   (510) 266 - 5580
 4 (510) 266 - 5589
   13trustee@oak13.com
 5
                                     UNITED STATES BANKRUPTCY COURT
 6                                   NORTHERN DISTRICT OF CALIFORNIA
                                            OAKLAND DIVISION
 7

 8
     In re
 9                                                           Chapter 13 Case No. 20-41442-WJL13

10       Laurie Ann Harms

11                                                           JOINT PREHEARING STATEMENT FOR
                                                             TRUSTEE'S OBJECTION TO CONFIRMATION
12
                                      debtor(s)
13

14
                                                             HEARING DATE:        January 14, 2021
15                                                           HEARING TIME:         1:30 pm
                                                             LOCATION:            Courtroom 220
16

17

18 Martha G Bronitsky, Chapter 13 Trustee met and conferred with Laurie Harms on November 17, 2020.

19 Remaining issues:

20 Most of the Trustee's objects are resolved. With the granting of the Relief from Stay and the dismissal of

21 the Adversary Proceeding it appears that the plan does not need to pay 100% to the unsecured creditors .

22
     The current plan would pay the priority claims filed in full.
23
   The debtor is not current with the December 2020 and the time on the Motion to Dismiss will run on
24 1/27/21.

25 NGC has not withdrawn the objection to the plan.

26 The Debtor's objection to the claim of NGC has not been resolved as it was not properly noticed for hearing .
   Date: January 07, 2021                                        /s/ Martha G. Bronitsky
27
                                                                 Signature of Martha G. Bronitsky
                                                                 Standing Chapter 13 Trustee
28
Case: 20-41442         Doc# 78       Filed: 01/07/21      Entered: 01/07/21 15:33:25        Page 1 of 2
 1 In re
           Laurie Ann Harms                          Chapter 13 Case No. 20-41442-WJL13
 2                               debtor(s)
 3
                                       CERTIFICATE OF SERVICE
 4
   I HEREBY CERTIFY that I have served a copy of the within and foregoing document on the
 5 debtor (s), counsel for debtor (s), and if applicable, the creditor, creditor representatives and the
   registered agent for the creditor by depositing it in the United States mail with first class
 6 postage attached thereto.

 7   I declare under penalty of perjury under the laws of the State of California that the foregoing is
     true and correct.
 8

 9
     Laurie Ann Harms                              Pro Per
10   400 Del Antico Ave #1211
     Oakley,CA 94561                               (Counsel for Debtor)
11
     (Debtor(s))
12

13                                                 /s/ Tiffany Chow
     Date: 1/7/2021
                                                   Tiffany Chow
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
Case: 20-41442       Doc# 78     Filed: 01/07/21     Entered: 01/07/21 15:33:25        Page 2 of 2
